Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered. 
Claim Interpretation
The term “closely receivable” recited in the claims 1 and 10, is interpreted to mean that the substrate, thermal insulator and the spacer are stackable in the interior compartment of the container. See pages 10 to 11 of the Remarks filed on November 30, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the spacer comprises a thermal insulator" in lines 1-2, however, it is not whether the insulator has a thermal insulator or the spacer is a thermal insulator. Further clarification is requested and appropriate correction is required.
Claim 18 recites the limitation "wherein the bottom of the container includes an array of a plurality of receptacles that extend upwardly from the inner facing surface, each of the receptacles having a dimension sized to receive a bottom portion of a respective vial therein, and wherein when the spacer and the thermal shunt are stacked in the interior compartment of the container, each of the through-holes of the spacer, and the thermal shunt is axially aligned with a respective one of the receptacles," however, the claim is unclear. FIG. 8 of the applicant’s drawings show a plurality of receptacles at the bottom of the container. Further, Independent Claim 1 requires a plurality of gaps between the bottom of the container and the thermal shunt for receiving a portion of the vials therein. Thus, it is not clear whether the gaps (in claim 1) are the same elements as the receptacles required by claim 18 or different elements. Further clarification is requested and appropriate correction is required.
Claims 21 and 22 recite the limitation "any support features" in line 1, however, it is unclear as to the elements that comprise the “any support features.” Further clarification is requested and appropriate correction is required.
Claims 21 and 22 further recite the limitation "the bottom" in last line, however, it is unclear as to which bottom of the elements of the claimed apparatus is being referred to by said limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-17, 21-24, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (previously cited, WO 2016/120224 A1) (hereinafter “Stevens”) in view of Jo (previously cited, US 2011/0312102) and Further in view of Tatsumi (previously cited, US 6,141,975).
It is noted that while the invention contains vials, the vials are not positively recited in the instant claims.
Regarding claims 1 and 31, Stevens discloses an apparatus to hold vials of biological materials and extend cryogenic conditions, the apparatus comprising:  	a container having a top, a bottom, and at least one side wall, the bottom comprising a bottom wall having an inner facing surface and an outer facing surface, the at least one side wall having an inner facing surface and an outer facing surface, the inner facing surface of the bottom and the inner facing surface of the at least one structure
Regarding claim 2, the apparatus of modified Stevens is fully capable of receiving vials each carrying a respective wireless transponder, and a combination of the bottom of the container, the thermal shunt, and the spacer positions the vials longitudinally to space the wireless transponders relatively above or relatively below the thermal shunt by a defined distance (vials can include RFID tags; see Stevens at page 42, ll. 4-18). 	It is noted that while the invention contains vials, the vials are not positively recited in the instant claims.
Regarding claims 6 and 8, modified Stevens discloses wherein the container includes a feature that extend upward from the inner facing surface of the bottom of the container which spaces the thermal shunt from the outer facing surface of the bottom of the container (cooling device (470); see Stevens, FIG. 20E). Modified Stevens does not explicitly disclose a plurality of features. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed multiple cooling devices. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated additional cooling device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, modified Stevens further discloses wherein the vials each carry at least one specimen, the at least one specimen located in a defined region along a respective length of the vials, and the thermal shunt is positioned such that the defined region of each vial is laterally surrounded by the thermal shunt when the vial is positioned in a respective one of the through-holes of the thermal shunt (the metal tray 
Regarding claim 9, modified Stevens does not explicitly disclose wherein the spacer comprises a thermal insulator. However, Stevens does disclose in another embodiment when an insulator is coupled to the vials so as to keep the constant within the vials at desired temperature (see Stevens at FIG. 3: 2210,2212; page 44, lines 1-15).  	Tatsumi further discloses a first thermal insulator (6) arranged above and in contact with the metallic substrate (31), and comprises a plurality of through-holes for receiving vials therein (FIGS. 1 and 4; col. 1, lines 66 to col. 2, line 5). A second thermal insulator (32) arranged below and in contact with the metallic substrate (FIG. 1: spacer 32; col. 3, lines 37-40). The second thermal insulator comprising a plurality of through-holes axially aligned with the respective through-holes of the first thermal insulator (6) and the respective through-holes of the metallic substrate (FIG. 1).   	In view of Tatsumi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the first thermal insulator of Tatsumi with the thermal shunt of modified Stevens for the purpose of insulating the thermal shunt and to maintain the thermal shunt at the desired temperature, as suggested by Tatsumi (col. 3, lines 37-40).
Regarding claims 10-11 and 13, modified Stevens does not explicitly disclose at least one thermal insulator closely receivable in the interior compartment of the container and that overlies the first major face and underlies the second major face of the substrate of the thermal shunt, the at least one thermal insulator having an array of 
Regarding claim 12, modified Stevens does not disclose wherein the thermal insulator tray and a thermal insulator plate comprise an aerogel. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted that material of the thermal insulator of modified Stevens with aerogel because such modification would have been the simple substitution of one known material for another for the predictable result of insulating the apparatus. Further, the selection of a known material, which is based upon its suitability for the intended use, is In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 14, modified Stevens further wherein the thermal insulator plate is receivable by the peripheral wall of the thermal insulator tray to enclose the thermal shunt on all sides thereof by a combination of the thermal insulator tray and the thermal insulator plate (the thermal insulator tray of modified Stevens receives the thermal plate and encloses the thermal shunt for all sides; see FIGS. 1 and 2 of Tatsumi).
Regarding claims 15-16, modified Stevens further discloses wherein the substrate of the thermal shunt is a heat sink in the form of a block of metal (see Stevens, page 41, ll. 29-33). Modified Stevens does not explicitly disclose wherein the thermal shunt is made of non-ferrous metal. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the metal material of the thermal shunt of modified Stevens with non-ferrous metal because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 17, modified Stevens further discloses wherein the substrate of the thermal shunt is a heat sink in the form of a block of metal (see Stevens, page 41, ll. 29-33). Modified Stevens does not explicitly disclose wherein the thermal shunt is made of non-ferrous metal impregnated polymer. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claims 21-22, the apparatus of modified Stevens is fully capable of positioning the vials longitudinally to space a bottom of the vials within a distance of less than 20 mm or more preferably less than 15 mm of an exterior surface of the bottom in a combination of any of a thickness of the bottom of the container, the thermal shunt, any support features, and the spacer (see FIG. 20E of Stevens). 	It is noted that while the invention contains vials, the vials are not positively recited in the instant claims.
Regarding claim 23, modified Stevens does not explicitly disclose wherein one or more portions of the apparatus comprises a plastic doped with an aerogel. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of at least a portion of the apparatus of modified Stevens with a plastic doped with an aerogel because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin
Regarding claim 24, modified Stevens further discloses a cover coupleable to the container to seal the opening in the top of the container while the spacer and the thermal shunt are stacked in the interior compartment of the container (see Stevens, FIGS. 2 and 20E, closure 412).
Regarding claim 26, modified Stevens further discloses a passive temperature sensor fixed to a portion of the carrier, the temperature sensor operable to provide a signal representative of a temperature in the interior compartment of the container and includes a passive wireless transponder fixed to a portion of the carrier, the wireless transponder operable to withstand temperatures of approximately negative 150°C (RFID (442) transponder including a temperature sensor; see Stevens, page 42, ll.  4-18).
Regarding claim 30, the gaps of modified Stevens are aligned with the respective through-holes of the substrate and thus intrinsically be aligned with the respective through-holes of the spacer.

Claims 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Jo and Tatsumi as applied to claim 1 above, and further in view of Harston et al. (previously cited, US 2016/0353730) (hereinafter “Harston”).
Regarding claim 25, modified Stevens discloses all of the limitations as previously set forth. 	Modified Stevens does not explicitly disclose wherein the at least one side wall of the container is a thermally insulated side wall. However, Modified Steven discloses in another embodiment wherein thermal insulator can be employed with at least one wall 
Regarding claims 27 and 29, modified Stevens discloses wherein the container includes at least two side walls, the two side walls opposed to each other across a lateral dimension of the container (see FIG. 2 of Stevens). Modified Stevens does not explicitly disclose wherein each of the two side walls having a respective aperture sized to be gripped from an exterior of the container. However, modified Stevens does .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Jo and Tatsumi as applied to claim 1 above, and further in view of Byrne (previously cited, US 7,870,748).
Regarding claim 28, modified Stevens discloses all of the limitations as previously set forth. 	Modified Stevens does not explicitly disclose wherein the bottom wall of the container includes a plurality of through-holes that extend therethrough to allow ingress  					Allowable Subject Matter
The indicated allowability of claims 13-14 is withdrawn in view of Tatsumi reference.  
Claims 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-12, 15-17 and 21-29 have been considered but are moot in view of the new ground of rejection. 
Applicant argues that a person of ordinary skill in the art would not have a reason to combine Stevens and Jo as asserted by the Office Action, as the resulting combination would frustrate the principle of operation of Stevens. See page 13 of the Remarks on March 29, 2021.
Examiner respectfully disagrees. As discussed in the rejection, the reference of Jo explicitly discloses a spacer that is used to support a plurality of sample tubes being coupled to a thermal shunt. As shown in FIG. 3 of Jo, the use of support spacer facilitates handling of the plurality of tubes simultaneously and thereby allow the plurality of sample containers to be easily handled when placing and coupling the sample containers to the thermal shunt. Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the spacer of Jo with the apparatus of Stevens for the purpose of supporting the plurality of vials on the thermal shunt, as disclosed by Jo. One of ordinary skill in the art would have been motivated to make said modification because said modification facilitates the ease of placement and removal of the plurality of tubes/vials on the thermal shunt. Moreover, coupling spacers with a plurality of vials is well known in the art. In Stevens, a gap is formed above the vials between the lid and thermal shunt. Employing a spacer as taught by Jo with said vials and placing the spacer between the thermal shunt and cap would not frustrate the principle of operation of Stevens. Furthermore, employing a spacer as taught by Jo with the vials of Stevens would not require major reconstruction of the apparatus of Stevens. Further, Stevens does not preclude from using a spacer or any other elements with the vials. In fact, Stevens in another embodiment, employs additional elements with the vials such as insulating materials (see Fig. 3 of Stevens). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799